Citation Nr: 0806721	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for brachial plexus 
syndrome.

2.  Entitlement to a rating in excess of 40 percent for the 
residuals of a blunt injury, left mid-humeral level, with 
ulnar and median nerve palsy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Brachial plexus syndrome was not manifest in service and 
is not shown to have developed as a result of service or a 
service-connected disability.

3.  The residuals of a blunt injury, left mid-humeral level, 
with ulnar and median nerve palsy are presently manifested by 
less than complete paralysis of the lower radicular nerve 
group.


CONCLUSIONS OF LAW

1.  Brachial plexus syndrome was not incurred in or 
aggravated by active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a rating in excess of 40 percent for the 
residuals of a blunt injury, left mid-humeral level, with 
ulnar and median nerve palsy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2001 and June 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  As the veteran 
was notified in a June 1999 rating decision of the required 
criterion for an increased 60 percent rating for his service-
connected disability (i.e. complete paralysis) and was 
notified in the June 2005 VCAA letter of the evidence 
necessary to demonstrate that this disability had worsened, 
the Board finds he had actual knowledge of the relevant VA 
laws and regulations for his increased rating claim.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  It is significant to note that in 
August 2004 VA requested additional information from V.M., 
M.D., but received notice the physician was no longer 
practicing.  The treatment records of Dr. V.M. were 
subsequently obtained.  Further attempts to obtain additional 
evidence would be futile.  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran had a left sling 
palsy involving the median and ulnar nerves as a result of an 
injury sustained in December 1967.  A February 1968 medical 
evaluation board report noted an examination revealed left 
ulnar and median nerve paresis with a mild distal sensory 
pattern along the ulnar distribution of the left hand and a 
slight inability to make a fist.  It was noted that during 
the course of hospitalization and intensive physical therapy 
power returned to 80 percent of normal in the left arm and 
that the mild sensory loss had subsided.  The veteran was 
found to be unfit for duty because any amount of exercise 
caused pain and discomfort in the arm.  Records show the 
veteran is right hand dominant.
 
On VA examination in August 1968 the veteran reported that he 
injured his left arm when he was kicked during training.  He 
complained of discomfort in his left elbow, wrist, and hand 
with occasional shooting pains in his forearm and hand.  He 
stated he had some difficulty raising his left arm overhead 
and extreme grip weakness.  The examiner noted there was left 
upper extremity atrophy with a trembling motion on attempts 
to extend the digits.  Motion was to within 10 percent of 
full extension of the fingers and thumb.  There was slight-
to-moderate weakness on dorsiflexion of the left wrist 
against resistance and active dorsiflexion to 20 degrees 
compared to 35 degrees on the right.  There was moderate-to-
severe severe weakness of grip and elbow flexion and 
extension against resistance and slight-to-moderate weakness 
to the left shoulder against resistance.  The veteran had an 
awkward corkscrew-type motion when he tried to raise his arm 
forward or laterally, but was able to raise the arm to 
180 degrees.  He seemed to use the para-scapular muscles in 
reaching this objective with no appreciable delay in reaching 
overhead.  There was paresthesia of the left arm from the 
mid-humeral level down, but mostly in the forearm and wrist.  
There was a suggestion of neurovascular imbalance of the 
upper extremity evidence by a cool moist palm, slight 
mottling of the skin, and the loss of turgor of the hair.  He 
was able to grasp and pinch with the left hand.  The 
diagnoses included blunt injury, mid-humeral level, with 
resultant ulnar and median nerve palsy and causalgia of the 
left upper extremity.

On VA examination in October 1971 the veteran reported he had 
no strength in his left forearm, wrist, and hand.  He denied 
having any pain, but stated the dorsal area of his hand and 
forearm felt like they were "going to sleep."  He 
complained of an occasional jerking of the forearm and hand 
on attempts at strenuous use.  The examiner noted there was 
mild atrophy to the left upper arm with a measured 
circumference of 3/4 inch less than the right and 1/2 inch less 
at the forearm.  Range of motion of the left shoulder, elbow, 
and wrist were normal.  Grip was 50 percent decreased.  There 
was mild atrophy of the left hypothenar eminence and first 
dorsal interosseus muscle.  Range of motion of the fingers 
was normal.  There was decreased pinprick sensation to the 
ulnar volar surface, left palm, and volar surface of the 
fingers.  The diagnosis was blunt injury, left mid-humeral 
level, with residual ulnar and median nerve paresis.  

Private treatment records dated in July 1992 show the veteran 
reported a gradual onset of neck and left upper extremity 
pain approximately four months earlier with an increase in 
symptoms after he was hit in the head by a softball.  A 
diagnosis of C3-6 herniated nucleus pulposus was noted with 
nerve root irritation evident by increased left upper 
extremity radicular pain on left lateral flexion and 
rotation.  A significant increase in pain was noted with 
active left shoulder flexion and abduction.  Sensation was 
decreased to light touch at the C3-8 distribution to the left 
upper extremity.  Reflexes were intact.  Manual muscle 
testing revealed grossly 4+/5 strength in the bilateral upper 
extremities, except for 4/5 strength in the left deltoid.  

A September 1992 private medical report noted the veteran 
complained of pain in the neck since May 1991.  It was noted 
he had sustained factures to the right side of his face which 
required plating and reconstructive surgery after he was hit 
by a machine in a mining accident.  Since then he had 
gradually increasing neck pain extending into the shoulder, 
down the left arm, and into the hand.  The veteran stated he 
did not drop things from his hand, but that he was less able 
to use it.  An examination revealed exquisite tenderness in 
the superior cervical facets and some mild myofascial 
syndrome.  The upper extremities were unremarkable.  Deep 
tendon reflexes were 2+ and symmetrical.  The diagnoses 
included posterior compartment syndrome, facet atrophy with 
some myofascial syndrome.  A November 1992 report noted the 
veteran underwent injection of the cervical facets in October 
1992.  It was also noted that he had complete resolution of 
his left arm pain for two weeks, but his neck pain never 
completely resolved.  The examiner stated the veteran had a 
recrudescence of his pain and that he was exquisitely tender 
in the superior and inferior cervical facets with paraspinal 
muscle spasms of the trapezius and scalenus anticus and 
medius.  

On VA examination in March 1993 the veteran reported he had 
been experiencing severe pain along the left ulnar 
distribution for the previous two years.  He stated he had 
been treated with steroid injections without improvement.  
Anesthesia and paresthesia of the left distribution continued 
and prevented sleep.  He reported his grip was weak and his 
hand fatigued quickly with asthenia and loss of dexterity.  
Overuse caused increased pain.  

The examiner noted there was a normal range of motion of the 
head and neck.  The C3 and C4 processes triggered with a 
response in the paravertebral area.  The left anterior 
deltoid and subdeltoid areas were slightly tender.  The long 
head of the left biceps tendon was also slightly tender.  
There was paresthesia along the left ulnar distribution.  
Range of motion studies of the left shoulder revealed flexion 
to 160 degrees, adduction to 180 degrees, external rotation 
to 90 degrees, and internal rotation to 90 degrees.  
Supination was to 70 degrees and pronation was to 80 degrees.  
There was a normal range of motion to the left elbow, wrist, 
and hand.  The left hand grip was approximately four-fifths 
of the right hand grip.  The examiner requested a left ulnar 
nerve conduction study with diagnoses of left ulnar 
neuralgias secondary to trauma with slight decreased 
sensation and function, left carpal tunnel syndrome, and 
degenerative joint disease and degenerative disc disease of 
the cervical spine affecting the C6-C7 interspace with left 
ulnar neuritis.  Nerve conduction studies dated in April 1993 
revealed mild left carpal tunnel syndrome.  A February 1999 
treatment report noted the April 1993 nerve conduction study 
revealed only very mild left carpal tunnel syndrome.  

VA examination in February 1999 revealed a full range of 
motion of all hand digits with full flexion and full 
extension of all fingers.  There were no neurologic deficits 
or abnormalities of the wrists.  Prayer and Tinel's signs 
were negative.  There was a full range of motion of the wrist 
joints and no evidence of muscle atrophy.  Grip strength was 
good.  Sensory and vibratory testing indicated a diminishment 
of sensation in the third, fourth, and fifth digits of the 
left hand.  In an addendum the examiner noted a February 1999 
electromyography (EMG) study was very similar to testing six 
years earlier and provided a diagnosis of very mild left 
carpal tunnel syndrome.

VA treatment records dated in September 2001 show the veteran 
reported having a four year history of left arm paralysis 
with improvement since then, but with continued pain in the 
neck and left forearm, wrist, and hands.  He stated his left 
hand strength was only 15 percent.  The examiner's assessment 
was cervical stenosis with left upper extremity weakness.  It 
was noted that a previous electrical study of the left arm 
five years earlier was inconclusive.  

A November 2001 VA neurological examination revealed normal 
shoulder elevation and shrugging.  There was decreased left 
upper extremity strength with no winging of the scapula.  The 
rhomboid and trapezius muscles were normal.  There was 
tingling of the infraspinatus and biceps and triceps muscles 
on the left with weakness in the finger flexors.  There was 
normal sensation to pinprick, touch, double simultaneous 
stimulation, and joint position.  Vibration sense was within 
normal limits for the veteran's age.  There was no evidence 
of abnormal movements or tremor in the upper extremities.  
Wasting of the left deltoid and biceps muscles was noted.  
Deep tendon reflexes were 4/3 to the left biceps, 
brachioradialis, and triceps.  The examiner's impression 
included a history of persistent pain in the left arm and 
neck consistent with a brachial plexopathy or weakness in the 
posterior trunk.  

In correspondence dated in December 2001 the veteran 
requested entitlement to an increased rating because his left 
arm palsy had gotten much worse.  He also requested 
entitlement to service connection for brachial plexus 
syndrome.  

VA neurology examination in January 2002 was conducted 
without review of the claim file.  It was noted the veteran 
was anxious and depressed and became agitated during the 
examination because of feelings that VA was not paying enough 
attention to his prior injury and was not compensating him 
for his neck injury.  The examiner noted that with lateral 
flexion and axial rotation the veteran experienced cervical 
spine pain and radiating pain through the left shoulder and 
upper portion of the left arm.  There was no evidence of 
paravertebral muscle spasm.  The musculature of the shoulders 
was equal.  There was no evidence of wasting or atrophy and 
no evidence of joint abnormality.  The articular surfaces 
were nontender.  There was no evidence of swelling, edema, 
erythema, or effusion.  The elbow, wrist, and hand were 
architecturally normal in appearance.  There was a full range 
of motion of all joints.  There was left grip weakness of 4/5 
compared to 5/5 on the right.  

There was no wasting or atrophy of the interosseus 
musculature with no abnormality in the fingers and joints of 
the hands.  The veteran was able to place the distal portions 
of all fingertips into the palmer fold and there appeared to 
be adequate pinch, grasp, and twisting movements of the upper 
extremities.  Deep tendon reflexes of the upper extremities 
were intact.  There were no abnormal movements and no 
evidence of tremor.  There was a subjective mild loss of 
sensation over the ulnar distribution on the left hand.  The 
diagnoses included a history of injury to the left mid-
humerus with left ulnar nerve impairment and a significant 
stenosis and degenerative changes of the cervical spine 
resulting in left upper extremity weakness with aggravation 
of a pre-existing service-connected disability as a result of 
humeral and ulnar nerve damage.  

Private treatment records dated in January 2002 from Dr. V.M. 
noted that during service the veteran sustained a blunt 
injury to the mid humeral level of the left arm with residual 
left ulnar and median nerve palsy.  It was also noted that 
the disorder had gotten worse with extreme pain, loss of 
function, and an inability to use the arm due to continuous 
pain.  The physician stated the veteran had developed 
brachial plexus syndrome which had been a direct result of 
the injury in service.  

In a February 2002 statement in support of his claim the 
veteran, in essence, expressed disagreement with a finding 
that his pain and loss of function in the left arm was due to 
his neck injury in 1992.  He asserted his left upper 
extremity problems were unrelated to his neck injury.  

VA examination in January 2006 revealed overall decreased 
left upper extremity strength and dexterity with numbness to 
the long, ring, and little fingers.  There was a gap of less 
than one inch between the thumb pad and fingers on attempted 
opposition and a gap of less than one inch between the 
fingers and proximal transverse crease of the hand on maximal 
flexion of the fingers.  There was a moderate affect on 
grasping and pulling and mild affects on pushing, twisting, 
and probing.  It was noted the veteran had a history of 
injuries to the neck and back in a 1992 mining accident.  
There was diffuse weakness of 4/5 on the left as compared to 
the right.  There was diffuse visible wasting of the left 
upper arm and the shoulder girdle musculature.  The left mid 
biceps muscle measured four centimeters less in 
circumference.  There was generalized weakness of all muscle 
groups with evidence of generalized atrophy.  There was 
evidence of peripheral nerve damage.  Muscle function 
examination revealed 4/5 strength in the left upper extremity 
with an affected left brachial plexus nerve.  Vibratory, 
pain, and light touch sensation was decreased to the ulnar 
aspects of the left forearm and hand.  Muscle tone and bulk 
was decreased to the left upper extremity.  Deep tendon 
reflexes to the triceps, biceps, and brachioradialis were 1+ 
on the left as compared to 2+ on the right.  

It was the examiner's opinion that the veteran's brachial 
plexus syndrome was not caused by or a result of the injury 
during service at the left mid-humeral level.  The examiner 
stated the veteran's present deficits arose before the mid-
humeral level and involved muscle groups indicative of a more 
central problem which was most likely directly related to his 
neck injury and cervical stenosis.  As rationale in support 
of the opinion the examiner referenced medical texts and 
noted clinical and medical experience including years working 
with spinal cord injury patients.  



Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 
(Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds a brachial 
plexus syndrome was not manifest in service and is not shown 
to have developed as a result of service or a service-
connected disability.  Although on VA examination in August 
1968 the veteran reported he had some difficulty raising his 
left arm overhead and an examination revealed slight to 
moderate weakness to the left shoulder against resistance 
with an awkward corkscrew-type motion on arm raising, an 
examination in October 1971 revealed a normal range of motion 
of the left shoulder.  There is no medical evidence of any 
left shoulder problems during the period from October 1971 
until the veteran sustained injuries in a mining accident in 
approximately 1991.  

The Board finds the January 2006 VA examiner's opinion is 
persuasive that a brachial plexus syndrome was not caused by 
or a result of the veteran's injury during service.  It was 
specifically noted that the veteran's present deficits arose 
before the mid-humeral level and involved muscle groups 
indicative of a more central problem which was most likely 
directly related to his neck injury and cervical stenosis.  
The examiner is shown to have conducted a thorough 
examination of the veteran and to have reviewed the medical 
evidence of record.  Additionally, reference to medical texts 
and experience working with spinal cord injury patients were 
noted in support of the opinion.  

While January 2002 treatment reports from Dr. V.M. stated the 
veteran had developed brachial plexus syndrome as a direct 
result of an injury in service, the Board finds this opinion 
to be of a lesser degree of probative weight because no 
rationale was provided and because there is no indication the 
physician had knowledge of the veteran's post-service 
occupational injuries.  The veteran may sincerely believe 
that his brachial plexus syndrome was incurred as a result of 
service; however, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the claim for 
entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  Further, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (38 C.F.R. § 4.2), the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the appeal, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  Disabilities may be rated 
separately without violating the prohibition against 
pyramiding if the disorder does not constitute the same 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

851
2
Paralysis of: Lower Radicular Group
Majo
r
Mino
r

Complete; all intrinsic muscles of hand, and 
some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand)
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20
861
2
Neuritis
871
2
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2007).


851
5
Paralysis of: The Median Nerve
Majo
r
Mino
r

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended 
than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
861
5
Neuritis
871
5
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8514 (2007).

851
6
Paralysis of: The Ulnar Nerve
Majo
r
Mino
r

Complete; the "griffin claw" deformity, due 
to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of 
wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a blunt injury, left 
mid-humeral level, with ulnar and median nerve palsy are 
presently manifested by less than complete paralysis of the 
lower radicular nerve group.  Although the medical evidence 
of record indicates the veteran sustained an intervening 
occupational injury that aggravated his left upper extremity 
neurological disability symptoms, there is no evidence of 
paralysis; therefore, clarification as to any present symptom 
attribution is not required for an adequate opinion of the 
issue on appeal.  It is significant to note that there is no 
evidence of paralysis to the intrinsic muscles of hand or the 
flexors of the wrist and fingers and no evidence of complete 
paralysis to the median or the ulnar nerves.  Therefore, the 
claim for entitlement to a rating in excess of 40 percent 
must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment as a result of this disability.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the veteran's 
claim for an increased rating.




ORDER

Entitlement to service connection for brachial plexus 
syndrome is denied.

Entitlement to a rating in excess of 40 percent for the 
residuals of a blunt injury, left mid-humeral level, with 
ulnar and median nerve palsy is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


